IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30477
                        Conference Calendar


UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

v.

FRANK C. FEEBACK,
                                         Defendant-Appellant.

                        ___________________

                            No. 00-30478
                        Conference Calendar


UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

v.

AUTOLAND, INC.,
                                         Defendant-Appellant.

                        --------------------
           Appeals from the United States District Court
               for the Western District of Louisiana
                       USDC No. 98-CR-30039-4
                        --------------------
                          December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Autoland, Inc., a used-car business, and its owner, Frank C.

Feeback, entered conditional guilty pleas to a charge of mail

fraud.   The defendants reserved the right to appeal the order


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                      Nos. 00-30477 & 00-30478
                                 -2-

denying the motion to dismiss the indictment.    We review de novo

whether the indictment alleged the essential elements of the

crime charged, fairly informed the defendants of the charges, and

eliminated the risk of future prosecutions for the same offense.

United States v. Alford, 999 F.2d 818, 823 (5th Cir. 1993).

     The indictment alleged that Feeback and Autoland forged

signatures on titles and affidavits for the purpose of

misrepresenting the repossessions and voluntary returns as

rescinded sales in order to secure sales-tax refunds.    The

defendants argue that Louisiana law provides for sales-tax

refunds for voluntary surrender or repossession in addition to

recission of sale.   Even if Louisiana law allowed for the refund

of sales tax for repossessed or voluntarily returned vehicles,

seeking the refund by misrepresenting the transactions as

rescinded sales is an effort to obtain money by means of false

representations which is prohibited by 18 U.S.C. § 1341.    This

indictment is sufficient.    See United States v. Duncan, 919 F.2d
981, 990 (5th Cir. 1990); Neder v. United States, 527 U.S. 1, 25

(1999).

     Feeback challenges his sentence arguing that the district

court was clearly erroneous in finding that he was an organizer

or leader of the criminal enterprise involving five or more

people under   U.S.S.G. § 3B1.1(a).   This finding is supported by

the information contained in the Presentence report (PSR).

Feeback has not shown this information to be inaccurate or

unreliable.    See United States v. Lage, 183 F.3d 374, 383-84 (5th

Cir. 1999), cert. denied, 120 S. Ct. 1180 (2000).
            Nos. 00-30477 & 00-30478
                       -3-

AFFIRMED.